360 F.2d 613
Rafael TORRES, Appellant,v.UNITED STATES of America, Appellee.
No. 22207.
United States Court of Appeals Fifth Circuit.
May 13, 1966.

Jack R. Nageley, Miami Beach, Fla.  (Court-appointed counsel), for appellant.
Aaron A. Foosaner, Asst. U.S. Atty., Miami, Fla., William A. Meadows, Jr., U.S. Atty., for appellee.
Before WISDOM and COLEMAN, Circuit Judges, and HUGHES, District Judge.
PER CURIAM.


1
Appellant was charged and convicted of 'assault with a dangerous weapon, with intent to do bodily harm and without just cause or excuse * * *' 18 U.S.C. 113(c).


2
Appellant contends (1) there was a failure to prove intent, (2) the indictment was insufficient, and (3) the evidence did not support a guilty verdict.


3
Our view of the record convinces us that the testimony was sufficient to show that the defendant was guilty of the offense charged and specifically that there was no failure to prove intent.  An examination of the indictment establishes without doubt that all necessary elements for its sufficiency are present.


4
The judgment is affirmed.